
	
		III
		110th CONGRESS
		2d Session
		S. RES. 540
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Ms. Mikulski (for
			 herself and Mr. Cardin) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 18
			 (legislative day, September 17), 2008
			Reported by Mr. Leahy,
			 without amendment
		
		
			September 23
			 (legislative day, September 17), 2008
			 Considered and agreed to
		
		RESOLUTION
		Recognizing the historical significance of the
		  sloop-of-war USS Constellation as a reminder of the participation of the United
		  States in the transatlantic slave trade and of the efforts of the United States
		  to end the slave trade.
	
	
		Whereas, on September 17, 1787, the Constitution of the
			 United States was adopted, and article I, section 9 declared that Congress
			 could prohibit the importation of slaves into the United States in the year
			 1808;
		Whereas, in 1794, the United States Congress passed
			 An Act to prohibit the carrying on the Slave Trade from the United
			 States to any foreign place or country, approved March 22, 1794 (1
			 Stat. 347), thus beginning the efforts of the United States to halt the slave
			 trade;
		Whereas, on May 10, 1800, Congress enacted a law that
			 outlawed all participation by people in the United States in the international
			 trafficking of slaves and authorized the United States Navy to seize vessels
			 flying the flag of the United States engaged in the slave trade;
		Whereas, on March 2, 1807, President Thomas Jefferson
			 signed into law An Act to prohibit the importation of slaves into any
			 port or place within the jurisdiction of the United States, from and after the
			 first of January, in the year of our Lord one thousand eight hundred and
			 eight (2 Stat. 426);
		Whereas, on January 1, 1808, the prohibition on the
			 importation of slaves into the United States took effect;
		Whereas, on March 3, 1819, Congress authorized the Navy to
			 cruise the coast of Africa to suppress the slave trade, declaring that Africans
			 on captured ships be placed under Federal jurisdiction and authorizing the
			 President to appoint an agent in Africa to facilitate the return of captured
			 Africans to the continent;
		Whereas, in 1819, the Royal Navy of Great Britain
			 established the West Coast of Africa as a separate naval station and actively
			 plied the waters in pursuit of slave ships, and Great Britain negotiated with
			 many other countries to obtain the right to search vessels suspected of
			 engaging in the slave trade;
		Whereas, on May 15, 1820, Congress declared the trading of
			 slaves to be an act of piracy and that those convicted of trading slaves were
			 subject to the death penalty;
		Whereas the Webster-Ashburton Treaty between Great Britain
			 and the United States, signed August 9, 1842, provided that both countries
			 would maintain separate naval squadrons on the coast of Africa to enforce their
			 respective laws against the slave trade;
		Whereas, in 1843, the newly formed United States African
			 Squadron sailed for Africa and remained in operation until the Civil War
			 erupted in 1861;
		Whereas, in 1859, the USS Constellation, the last all-sail
			 vessel designed and built by the United States Navy, sailed to West Africa as
			 the flagship of the United States African Squadron, which consisted of 8 ships,
			 including 4 steam-powered vessels suitable for chasing down and capturing slave
			 ships;
		Whereas, on December 21, 1859, the USS Constellation
			 captured the brig Delicia after a 10-hour chase, and although the Delicia had
			 no human cargo on board upon capture, the crew had been preparing the ship to
			 take on slaves;
		Whereas, on the night of September 25, 1860, the USS
			 Constellation spotted the barque Cora near the mouth of the Congo River and,
			 after a dramatic moonlit chase, captured the slave ship with 705 Africans
			 crammed into her permanent slave deck;
		Whereas after capturing the Cora, a detachment of the
			 Constellation’s crew sailed the surviving Africans to Monrovia, Liberia, a
			 colony founded for the settlement of free African-Americans, which became the
			 destination for all Africans freed on slave ships captured by the United States
			 Navy;
		Whereas, on May 21, 1861, the USS Constellation captured
			 the brig Triton, and although the Triton did not have Africans captured for
			 slavery on board when intercepted by the Constellation, a search confirmed that
			 the ship had been prepared to take on slaves;
		Whereas the Triton, registered in Charleston, South
			 Carolina, was one of the first Union naval captures of the Civil War;
		Whereas, from 1859 to 1861, the USS Constellation and the
			 United States African Squadron captured 14 slave ships and liberated nearly
			 4,000 Africans destined for a life of servitude in the Americas, a record
			 unsurpassed by the squadron under previous commanders; and
		Whereas, on September 25, 2008, the USS Constellation
			 Museum will hold a ceremony to commemorate the bicentennial of the abolition of
			 the transatlantic slave trade aboard the same ship that, 148 years before,
			 forced the capitulation of the slave ship Cora and freed the 705 Africans
			 confined within: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 historical and educational significance of the USS Constellation, a
			 153-year-old warship berthed in Baltimore, Maryland, as a reminder of both the
			 participation of the United States in the slave trade and the efforts of the
			 United States Government to suppress the inhumane practice;
			(2)applauds the
			 preservation of the historic vessel and the efforts of the USS Constellation
			 Museum to engage people from all over the world with this vital part of our
			 history; and
			(3)supports the USS
			 Constellation as an appropriate site for the Nation to commemorate the
			 bicentennial of the abolition of the transatlantic slave trade in 2008.
			
